 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY HOSKINS,                                 No. 1:17-cv-01133-DAD-SAB (PC)
12                       Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND GRANTING
14   L. NGYEN, et al.,                                DEFENDANTS’ MOTION FOR SUMMARY
                                                      JUDGMENT
15                       Defendants.
                                                      (Doc. Nos. 26, 31)
16

17

18          Plaintiff Anthony Hoskins is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 29, 2019, defendants L. Ngyen and Dr. U. Baniga moved for summary

22   judgment under Federal Rule of Civil Procedure 56, arguing that plaintiff’s Eighth Amendment

23   claim of deliberate indifference to a serious medical did not amount to a cognizable constitutional

24   violation because it was based on mere a difference of opinion as to the appropriate course of

25   treatment for plaintiff’s cystic acne. (Doc. No. 26.) On July 10, 2019, the assigned magistrate

26   judge issued findings and recommendations, recommending that defendants’ motion for summary

27   judgment be granted and judgment be entered in favor of defendants. (Doc. No. 31.) The

28   findings and recommendations were served on the parties and contained notice that any
                                                      1
 1   objections thereto were to be filed within thirty days after service. (Id. at 14.) No objections have

 2   been filed and the time for doing so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly,

 7          1. The findings and recommendations issued on July 10, 2019 (Doc. No. 31) are adopted

 8               in full;

 9          2. Defendants’ motion for summary judgment (Doc. No. 26) is granted; and

10          3. The Clerk of the Court is directed to enter judgment in favor of defendants L. Ngyen

11               and Dr. U. Baniga and close this case.

12   IT IS SO ORDERED.
13
        Dated:      October 21, 2019
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
